DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 18 February 2021 has been considered by the Primary Examiner.
Drawings
The drawings filed 18 February 2021 are suitable for examination purposes.
Response to Amendment
Claims 1-27, 29-39, 41, 72, and 73 are pending as presented in the preliminary amendment filed 18 February 2021.
Allowable Subject Matter
Claims 1-27, 29-39, 41, 72, and 73 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The provision of omniphobic coatings including amino-functional polymers (i.e. chitosan) and functionalized omniphobic polymers (i.e. PDMS) are known in the art of coating, e.g. paper substrates. See: EP 2 977 397 A1; WO 2014/149465 A1; US 2014/0342954 A1; US 2016/0129400 A1 US 2016/0251803 A1; US 2017/0022371 A1; US 2017/0107413 A1.
The closest prior art remains that cited by the USPTO in its capacity as International Searching Authority for PCT/US2019/147409, of record. This prior art neither teaches nor suggests the process of independent claim 1 wherein the omniphobic coating has an amino-functional polymer content in a range from about 0.1 wt.-% to 20 
With respect to the weight % of amino-functional polymer content, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. This rule is limited to cases in which the optimized variable is a result-effective variable. In the present case, while the cited prior art is silent with respect to the weight %, a concentration must, necessarily exist, and the general conditions of the claim are disclosed. The question is whether the concentration was known to be a result effective variable. See In re Applied Materials, Inc. 692 F.3d 1289 (Fed. Cir. 2012). It is clear from Applicant’s disclosure that the omniphobic properties of the coating depend upon not only the concentration of the amino-functional polymer (e.g. chitosan) in general, whether or not it is expressed in relation to the polymeric composition or the porous substrate, but also that of the omniphobic polymer (e.g. PDMS). The prior art does not teach, suggest, or recognize that selection of the amino-functional polymer to a concentration from about 0.1 wt.-% to 20 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
17 June 2021